Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about December 6, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act, which, if committed by an adult, would constitute the crime of menacing in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence *172and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]; Matter of William A., 219 AD2d 494 [1995]). There is no basis for disturbing the court’s determinations regarding issues of credibility and identification.
We similarly reject appellant’s challenge to the petition’s sufficiency (see Matter of Jahron S., 79 NY2d 632, 637-638 [1992]; Matter of Jonathan M., 4 AD3d 154 [2004]). Concur—Andrias, J.P., Saxe, Nardelli, Sweeny and McGuire, JJ.